Wells, J.
This action can be maintained only upon the ground of special damages suffered by the plaintiff by reason of the words set out as constituting the slander. To sustain the action on this ground, it is necessary that the declaration should set forth precisely in what way such special damages resulted from the words relied on. It is not sufficient to allege generally that the plaintiff has suffered special damages; 01 ■ that he has been put to great costs and expenses thereby; or that he has had to pay one hundred dollars in costs to the othei party in the suit in reference to which the words are alleged to have been spoken in the form of testimony. It must be made *195to appear, by proper averments, how these special damages were occasioned by the words alleged to have been uttered falsely and maliciously. We may suppose that the plaintiff was a witness in her own behalf in the suit referred to, and that tbe case may have depended upon her own testimony; that, by reason of her impeachment by the testimony of this defendant, tbe jury were led to disbelieve the plaintiff; and that thereby she was defeated in tbe action and subjected to costs. But there are no allegations of this sort; and, without proper allegations to show the connection, it is not to be inferred, nor supplied argumentatively. Swan v. Tappan, 5 Cush. 104. Bloss v. Tobey, 2 Pick. 320. Snell v. Snow, 13 Met. 278. The declaration is insufficient in this respect, and the demurrer must be sustained.

Judgment for the defendant.